 



Exhibit 10.T
EMPLOYMENT AGREEMENT
     AGREEMENT, dated the 14th day of June 2005 between SafeNet, Inc., a
Delaware corporation (the “Company”) with offices at 4690 Millennium Drive,
Belcamp, MD and Chris Fedde (the “Executive”).
WITNESSETH:
     WHEREAS, the Company and the Executive wish to enter into an employment and
compensation arrangement on the following terms and conditions;
1. Employment. Subject to the terms and conditions of this Agreement, the
Company agrees to employ the Executive as its Senior Vice President and General
Manager of the Enterprise Security Division during the Employment Period (as
defined below) and to perform such acts and duties and furnish such services to
the Company and its affiliates and related parties as the Company’s President
shall from time to time direct. The Executive hereby accepts such employment and
agrees to devote his full time and best efforts to the duties provided, that the
Executive may engage in other business activities which (i) involve no conflict
of interest with the interest of the Company (subject to approval by the Board
of Directors, which approval shall not be unreasonably withheld) and (ii) do not
materially interfere with the performance by the Executive of his duties under
this Agreement.
2. Compensation. For services rendered to the Company during the term of this
Agreement, the Company shall compensate the Executive with an initial salary,
payable in bi-weekly installments, of Two Hundred Thirty-Five Thousand Dollars
($250,000) per annum. Such salary shall be effective as of July 1, 2005 and
shall be reviewed on an annual basis.
3. Incentive Compensation.
     (a) The Executive shall also be entitled to annual incentive cash
compensation of no less than eighty percent (80%) of the applicable base salary
if the Enterprise Security Division’s business objectives and any other annual
objectives specified by the President are achieved. The nature and extent of
such incentive compensation shall be determined by the President and paid to the
Executive no later than ninety (90) days following the end of the Company’s
fiscal year. The President shall have discretion to consider any factors it
considers relevant with respect to the Executive’s bonus, and may adjust such
bonus accordingly.
     (b) Additional awards of long term incentive compensation, which may
include cash, stock or stock options, or other equivalent long term incentive
compensation, may be awarded annually as approved by the Compensation Committee.
The President shall recommend annually to the Compensation Committee that such
additional long term incentive compensation shall total no less than two hundred
fifty percent (250%) of the applicable base salary if the Enterprise Security
Division’s business objectives and any other annual objectives specified by the
President are achieved.

1



--------------------------------------------------------------------------------



 



4. Benefits. During the Employment Period, the Company shall provide or cause to
be provided to the Executive such employee benefits as are provided to other
executive officers of the Company, including family medical and dental,
disability and life insurance, and participation in pension and retirement
plans, incentive compensation plans, stock option plans and other benefit plans.
During the Employment Period, the Company may provide or cause to be provided to
the Executive such additional benefits as the Company may deem appropriate from
time to time.
5. Vacation. The Executive shall be entitled to annual vacations in accordance
with the Company’s vacation policies in effect from time to time for executive
officers of the Company.
6. Term; Employment Period. The “Employment Period” shall commence on the date
of this Agreement and shall terminate three (3) years thereafter, unless
extended by written agreement between parties or unless earlier terminated
pursuant to Section 7. If the Executive shall remain in the fulltime employ of
the Company beyond the Employment Period without any written agreement between
the parties, this Agreement shall be deemed to continue on a month to month
basis and either party shall have the right to terminate this Agreement at the
end of any ensuing calendar month on written notice of at least 30 days.
7. Termination.
     a. Executive’s employment with the Company shall be “at will.” Either the
Company or the Executive may terminate this Agreement and Executive’s employment
at any time, with or without Cause or Good Reason (as such terms are defined
below), in its or his sole discretion, upon thirty (30) days’ prior written
notice of termination.
     b. Without limiting the foregoing Section 7.a., (i) the Executive may
terminate his employment with the Company at any time for Good Reason, or
(ii) the Company may terminate his employment at any time for Cause. “Good
Reason” shall mean death, Disability (as defined below) or a termination of
employment as a result of a substantial diminution in the Executive’s status
and/or responsibilities (provided that a change in title or reporting structure
shall not by itself constitute such a diminution), or base salary below that
specified in Section 2 hereof. “Cause” shall mean (i) the Executive’s willful,
repeated or neglectful failure to perform his duties hereunder or to comply with
any reasonable or proper direction given by or on behalf of the Company’s
President following ten (10) days written notice to such effect; (ii) the
Executive being guilty of serious misconduct on the Company’s premises or
elsewhere, whether during the performance of his duties or not, which may cause
damage to the reputation of the Company or to prejudice its interests if the
Executive were to continue to be employed by the Company; (iv) the Executive’s
commission of any act of fraud, theft or dishonesty, or any intentional tort
against the Company; or (v) the Executive’s violation of any of the material
terms, covenants, representations or warranties contained in this Agreement.
     c. “Disability” shall mean that the Executive, in the good faith
determination of the President of the Company, is unable to render services of
the character contemplated hereby and that such inability (i) may be expected to
be permanent, or (ii) may be expected to continue for a

2



--------------------------------------------------------------------------------



 



period of at least three (3) consecutive months (or for shorter periods totaling
more than six (6) months during any period of twelve (12) consecutive months).
Termination resulting from Disability may only be effected after at least thirty
(30) days written notice by the Company of its intention to terminate the
Executive’s employment.
     d. “Termination Date” shall mean (i) if this Agreement is terminated on
account of death, the date of death; (ii) if this Agreement is terminated for
Disability, the date established by the Company pursuant to Section 7.c. hereof;
(iii) if this Agreement is terminated by the Executive, the date the Executive
ceases work; or (v) if this Agreement expires by its terms, the last day of the
term of this Agreement.
8. Severance.
     a. If (i) the Company terminates the employment of the Executive against
his will and without Cause, or (ii) the Executive terminates his employment for
a Good Reason, the Executive shall be entitled to receive salary, target
incentive compensation and vacation accrued through the Termination Date plus
the lesser of (i) $250,000 or (ii) the balance of the Executives compensation
hereunder to the end of the term of this Agreement computed using the latest
applicable salary rate. The Company shall make such termination payment within
30 days of such termination. Notwithstanding the foregoing, the Company shall
not be required to pay any severance pay for any period following the
Termination Date if the Executive violates the provisions of Section 14,
Section 15 or Section 16 of this Agreement. In such event, the Company shall
provide written notice to the Executive detailing such violation.
     b. If the Executive is terminated by the Company for Cause, then the
Executive shall be entitled to receive salary and accrued vacation through the
Termination Date only.
     c. In addition to the provisions of Section 8(a), 8(b) and 8(c) hereof, to
the extent COBRA shall be applicable to the Company or as provided by lay, the
Executive shall be entitled to continuation of group health plan benefits for a
period of one (1) year following the Termination Date if the Executive makes the
appropriate conversion and payments.
     d. The Executive acknowledges that, upon termination of his employment, he
is entitled to no other compensation severance or other benefits other than
those specifically set forth in this Agreement or any applicable Stock Option
Agreement.
9. Expenses. The Company shall pay or reimburse the Executive for all expenses
normally reimbursed by the Company, reasonably incurred by him in furtherance of
his duties hereunder an authorized and approved by the Company in compliance
with such rules relating there to as the Company may, from time to time, adopt
and as may be required in order to permit such payments as proper deductions to
the Company under the Internal Revenue Code of 1986, as amended, and the rule
and regulations adopted pursuant thereto now or hereafter in effect.
10. Facilities and Services. The Company shall furnish the Executive with office
space, secretarial, support staff and such other facilities and services as
shall be reasonably necessary for the performance of his duties under this
Agreement.

3



--------------------------------------------------------------------------------



 



11. Mitigation Not Required. In the event this Agreement is terminated, the
Executive shall not be required to mitigate amounts payable pursuant hereto by
seeking other employment or otherwise. The Executive’s acceptance of any such
other employment shall not diminish or impair the amounts payable to the
Executive pursuant hereto.
12. Place of Performance. The Executive shall perform his duties primarily in
Belcamp, Maryland or locations within a reasonable proximity thereof, except for
reasonable travel as the performance of Executive’s duties may require.
13. Insurance and Indemnity. During the Employment Period, if available at
reasonable costs, the Company shall maintain, at its expense, officers and
directors fiduciary liability insurance covering the Executive and all other
executive officers and directors in an amount of no less than $1,000,000. The
Company shall also indemnify the Executive, to the fullest extent permitted by
law, from any liability asserted against or incurred by the Executive by reason
of the fact that the Executive is or was an officer or director of the Company
or any affiliate or related party or is or was serving in any capacity at the
request of the Company for any other corporation, partnership, joint venture,
trust, employment benefit plan or other enterprise. This indemnity shall survive
termination of this agreement.
14. Noncompetition.
     a. The Executive agrees that, except in accordance with his duties under
this Agreement on behalf of the Company, he will not during this Agreement
participate in, be employed in any capacity by, serve as director, consultant,
agent or representative for, or have any interest, directly or indirectly, in
any enterprise which is engaged in the business of distributing, selling or
otherwise trading in products or services which are competitive to any products
or services distributed, sold or otherwise traded in by the Company or any of
its subsidiaries during the term of the Executive’s employment with the Company,
or which are competitive to any products or services being actively developed,
with the bona fide intent to market same, by the Company or any of its
subsidiaries during the term of the Executive’s employment with the Company. In
addition, the Executive agrees that for a period of two years after the end of
the term of this Agreement (unless this Agreement is terminated due to a breach
of terms hereof by the Company in failing to pay to the Executive all sums due
him under the terms hereof, in which event the following shall be inapplicable),
the Executive shall observe the covenants set forth in this Section 15 and shall
not own, either directly or indirectly or through or in conjunction with one or
more members of his or his spouse’s family or through any trust or other
contractual arrangement, a greater than five percent (5%) interest in, or
otherwise control either directly or indirectly, any partnership, corporation,
or other entity which distributes, sells, or otherwise trades in computer
network security products or other products which are competitive to any
products or services being developed, distributed, sold, or otherwise traded in
by the Company or any of its subsidiaries, during the term of this Agreement, or
being actively developed by the Company or any of its subsidiaries during the
term of this Agreement with the Company with a bona fide intent to market same.
Executive further agrees, for such two-year period following termination to
refrain from directly or indirectly soliciting Company’s vendors, customers or
employees.

4



--------------------------------------------------------------------------------



 



     b. The Executive hereby agrees that damages and any other remedy available
at law would be inadequate to redress or remedy any loss or damage suffered by
the Company upon any breach of the terms of this Section 14 by the Executive,
and the Executive therefore agrees that the Company, in addition to recovering
on any claim for damages or obtaining any other remedy available at law, also
may enforce the terms of the this Section 14 by injunction or specific
performance, an may obtain any other appropriate remedy available in equity.
15. Assignment of Patents. Executive shall disclose fully to the Company any and
all discoveries he shall make and any and all ideas, concepts or inventions
which he shall conceive or make during his period of employment, or during the
period of six months after his employment shall terminate, which are in whole or
in part the result of his work with the Company. Such disclosure is to be made
promptly after each discovery or conception, and the discovery, idea concept or
invention will become and remain the property of the Company, whether or not
patent applications are filed thereon. Upon request and at the expense of the
Company, the Executive shall make application through the patent solicitors of
the Company for letters patent of the United States and any and all other
countries at the discretion of the company on such discoveries, ideas and
inventions, and to assign all such applications to the Company, or at its order,
forthwith, without additional payment by the Company during his period of
employment and for reasonable compensation for time actually spent by the
Executive at such work at the request of the Company after the termination of
the employment. She is to give the Company, its attorneys and solicitors, all
reasonable assistance in preparing and prosecuting such applications and, on
request of the Company, to execute all papers and do all things that may be
reasonably necessary to protect the right of the Company and vest in it or its
assigns the discoveries, ideas or inventions, applications and letters patent
herein contemplated. Such cooperation shall also include all actions reasonably
necessary to aid the Company in the defense of its rights in the event of
litigation.
16. Trade Secrets.
     a. In the course of the term of this Agreement, it is anticipated that the
Executive shall have access to secret or confidential technical and commercial
information, records, data specifications, systems, methods, plans, policies,
inventions, material and other knowledge (“Confidential Material”) owned by the
Company and its subsidiaries. The Executive recognizes and acknowledges that
included within the Confidential Material are the Company’s confidential
commercial information, technology, methods of manufacture, designs, and any
computer programs, source codes, object codes, executable codes and related
materials, all as they may exist from time to time, and that they are valuable
special and unique aspects of the Company’s business. All such Confidential
Material shall be and remain the property of the Company. Except as required by
his duties to the Company, the Executive shall not, directly or indirectly,
either during the term of his employment or at any time thereafter, disclose or
disseminate to anyone or make use of, for any purpose whatsoever, any
Confidential Material. Upon termination of his employment, the Executive shall
promptly deliver to the Company all Confidential Material (including all copies
thereof, whether prepared by the Executive or others) that is in the possession
or under the control of the Executive. The Executive shall not be deemed to have
breached this Section if the Executive shall be specifically compelled by lawful
order of any judicial, legislative, or administrative authority or body to
disclose any confidential material or else face civil or criminal penalty or
sanction.

5



--------------------------------------------------------------------------------



 



     b. The Executive hereby agrees that damages and any other remedy available
at law would be inadequate to redress or remedy any loss or damage suffered by
the Company upon any breach of the terms of this Section by the Executive, and
the Executive therefore agrees that the Company, in addition to recovering on
any claim for damages or obtaining any other remedy available at law, also may
enforce the terms of this Section by injunction or specific performance, and my
obtain any other appropriate remedy available in equity.
17. Payment and Other Provisions After Change of Control.
     a. In the event the Executive’s employment with the Company is terminated
within one year following the occurrence of a Change of Control (other than as a
consequence of death or disability) either (x) by the Company for any reason
other than for Cause, or (y) by Executive for Good Reason, then the Executive
shall be entitled to receive from the Company, in lieu of the severance payment
otherwise payable pursuant to Section 8.a., the following:
          (i) Base Salary: A lump sum equal to Executive’s annual base salary as
in effect at the date of termination, multiplied by three, shall be paid on the
date of termination;
          (ii) Target Incentive Compensation: The amount of the Executive’s
target incentive compensation under the applicable Executive Bonus Plan for the
fiscal year in which the date of termination occurs, multiplied by three, shall
be paid on the date of termination; and
          (iii) Other Benefits: Notwithstanding the vesting period provided for
in the Company’s Stock Option Plan and any related stock option agreements
between the Company and the Executive for stock options granted Executive by the
Company all of the options shall be fully vested and exercisable upon a Change
of Control and termination of employment.
     b. For purpose of this Agreement, the term “Change of Control” shall mean:
          (i) The acquisition, other than from the Company, by any individual,
entity or group (within the meaning of Rule 13d-3 promulgated under the Exchange
Act or any successor provision) (any of the foregoing described in this
Paragraph 18.b.i hereafter a “Person”) of 50% or more either (a) the then
outstanding shares of Capital Stock of the Company (the “Outstanding Capital
Stock”) or (b) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Voting Securities”), provided, however, that any acquisition by
(x) the Company or any of its subsidiaries, or any employee benefit plan (or
related trust) sponsored or maintained by the Company or any or its subsidiaries
or (y) any Person that is eligible, pursuant to Rule 13d-1(b) under the Exchange
Act, to file a statement on Schedule 13G with respect to its beneficial
ownership of Voting Securities, whether or not such Person shall have filed a
statement on Schedule 13G, unless such Person shall have filed a statement on
Schedule 13D with respect to beneficial ownership of 50% or more of the Voting
Securities or (z) any corporation with respect to which, following such
acquisition, more than 60% of, respectively, the then outstanding shares

6



--------------------------------------------------------------------------------



 



of common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Capital Stock and Voting Securities
immediately prior to such acquisition in substantially the same portion as their
ownership, immediately prior to such acquisition, of the Outstanding Capital
Stock and Voting Securities, as the case may be, shall not constitute a Change
of Control; or
          (ii) Individuals who, as of the Effective Date, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board, provided that any individual becoming a director subsequent to the
date of hereof whose election or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
Directors of the Company (as such terms are used in Rule 14a-11 of
Regulation 14A, or any successor section, promulgated under the Exchange Act);
or
          (iii) Approval by shareholders of the Company of a reorganization,
merger or consolidation (a “Business Combination”), in each case, with respect
to which all or substantially all holders of the Outstanding Capital Stock and
Voting Securities immediately prior to such Business Combination do not,
following such Business Combination, beneficially own, directly or indirectly,
more than 60% of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the
corporation resulting from the Business Combination; or
          (iv) (a) a complete liquidation or dissolution of the Company or (b) a
sale or other disposition of al or substantially all of the assets of the
Company other than to a corporation with respect to which, following such sale
or disposition, more than 60% of respectively, the then outstanding voting
securities entitled to vote generally in the election of directors is then owned
beneficially, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Capital Stock and Voting Securities immediately prior to such sale
or disposition in substantially the same proportion as their ownership of the
Outstanding Stock and Voting Securities, as the case may be, immediately prior
to such sale or disposition.
     c. The following shall apply in the event of any payment or distribution
from the Company to the Executive under Section 8 or this Section.
          (i) Excise Tax. If any payment or distribution by the Company to the
Executive or for the Executive’s benefit, or the acceleration of the time of any
payment or distribution or vesting of any deferred compensation, stock option,
restricted stock or other equity grant whether pursuant to the terms of this
Agreement or otherwise, (a “Payment”) constitutes a parachute payment within the
meaning of Section 280G(b)(2) of the Internal

7



--------------------------------------------------------------------------------



 



Revenue Code of 1986, as amended, (“Code”) and is subject to the excise tax
imposed by Section 4999 of the Code or any interest or penalties are incurred by
the Executive with respect to such excise tax (such excise tax together with any
such interest and penalties are hereinafter collectively referred to as the
“Excise Tax”), the Company will make an additional payment (a “Gross-Up
Payment”) to the Executive in an amount such that, after payment by the
Executive of all taxes (including, any interest or penalties imposed with
respect to such taxes) including, without limitation, any federal, state or
local income and employment taxes and the Excise Tax imposed upon the Gross-Up
Payment, the Executive will retain an amount of the Gross-Up Payment equal to
the Excise Tax imposed on the Payment.
          (ii) Determination of Gross Up Payment. Subject to the provisions of
paragraph (iii) below, all determinations under this Section 18(c), including
whether a Gross-Up Payment is required and the amount of the Gross-Up Payment,
will be made by a national certified public accounting firm (the “Accounting
Firm”) selected by the Company. The Accounting Firm shall provide detailed
supporting calculations to both the Executive and the Company within fifteen
(15) days after the later of the date of the Change in Control (or any other
change in ownership or effective control of the Company that triggers
application of the Excise Tax) or the date of the termination of employment of
the Executive with the Company. All fees and expenses of the Accounting Firm
will be borne solely by the Company. For purposes of determining the amount of
the Gross-Up Payment, the Executive shall be deemed to pay federal income taxes
at the highest applicable marginal rate of federal income taxation for the
calendar year in which the Gross-Up Payment is to be made and to pay any
applicable state and local income taxes at the highest applicable marginal rate
of taxation for the calendar year in which the Gross-Up Payment is to be made,
net of the actual reduction in federal income taxes which is reasonably expected
to result from the deduction of such state or local taxes if paid in such year
(determined, however, with regard to limitations on deductions based upon the
amount of the Executive’s adjusted gross income). The initial Gross-Up Payment
determined pursuant to this paragraph (ii) will be paid to the Executive by the
Company within five (5) days after it receives the Accounting Firm’s
determination. If the Accounting Firm determines that no Excise Tax is payable
by the Executive, it will furnish the Executive with a written opinion that
failure to report the Excise Tax on Executive’s applicable federal tax return
will not result in the imposition of a negligence or similar penalty. Any
determination by the Accounting Firm will be binding on both the Executive and
the Company. Notwithstanding the foregoing, as a result of uncertainty in
applying Section 4999 of the Code, it is possible that the Company will not have
made Gross-Up Payments that it should have made hereunder (an “Underpayment”).
If the Company exhausts its remedies pursuant to paragraph (iii) hereof and the
Executive is thereafter required to pay any Excise Tax, the Accounting Firm will
determine the amount of the Underpayment, inform the Executive and the Company
in writing of the Underpayment, and, within five (5) days of receiving such
written report, the Company will pay the amount of such Underpayment to the
Executive.
          (iii) Notice and Payment of Excise Tax. The Executive must notify the
Company in writing of any claim by the Internal Revenue Service that if
successful, would require the payment by the Company of the Gross-Up Payment.
The Executive must give such notification as soon as practicable but not later
than fifteen (15) days after the Executive is informed in writing of such claim
and the notification must apprise the Company of the nature of

8



--------------------------------------------------------------------------------



 



such claim and the date on which such claim is required to be paid. The
Executive agrees to not pay such claim before the expiration of thirty (30) days
following the date on which the Executive give such notice to the Company (or
such shorter period ending on the date that any payment of taxes with respect to
such is due). If the Company notifies the Executive in writing before the
expiration of such 30-day period that it desires to contest such claim, the
Executive must (1) give the Company any information reasonably requested by the
Company relating to such claim, and (2) take such action in connection with
contesting such claim as the Company reasonably requests in writing from time to
time, including, without limitation, accepting legal representation with respect
to such claim by an attorney selected by the Company; provided, however, that
the Company will directly pay all costs and expenses (including additional
interest and penalties) incurred in connection with such contest and will
indemnify and hold the Executive harmless, on an after-tax basis, for any tax,
including interest and penalties, imposed as a result of such representation and
payment of costs and expenses. The Company will control all proceedings in
connection with such contest and may, at its sole option, either direct the
Executive to pay the tax claimed and sue for a refund or to contest the claim in
any permissible manner, and the Executive agrees to prosecute such contest to a
determination before any appropriate administrative tribunal or court, as the
Company may determine; provided, that if the Company directs the Executive to
pay such claim and sue for a refund, the Company will advance to the Executive
the amount of such payment, on an interest-free basis, and will indemnify and
hold the Executive harmless, on an after-tax basis, from any tax, including
interest or penalties, imposed with respect to such advance. The Company’s
control of the contest will be limited to issues with respect to which a
Gross-Up Payment would be payable hereunder, and the Executive will be entitled
to settle or contest any other issue.
          (iv) Refund of Excise Tax. If, after the Executive receives an advance
by the Company pursuant to paragraph (iii) hereof, the Executive becomes
entitled to receive a refund claimed pursuant to such paragraph (iii), the
Executive will (subject to the Company’s complying with the requirements of such
paragraph (iii)) promptly pay to the Company the amount of such refund (together
with any interest thereon, after taxes applicable thereto). If, after the
Executive receives an amount advanced by the Company pursuant to paragraph
(iii) hereof, a determination is made that the Executive will not be entitled to
any refund claimed pursuant to such paragraph (iii), and the Company does not
notify the Executive in writing of its intent to contest such denial or refund
before the expiration of thirty (30) days after such determination, the
Executive will not be required to repay such advance, and the amount of such
advance shall offset, to the extent thereof, the amount of the required Gross-Up
Payment.
18. Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and if sent by registered or certified mail,
return receipt requested to his residence in the case of the Executive, or to
its principal office in the case of the Company, or to such other addresses as
they may respectively designate in writing.
19. Entire Agreement; Waiver. This Agreement contains the entire understanding
of the parties with respect to the employment relationship between Company and
the Executive, and supercedes any prior agreements relating to such
relationship, including any Change of Control Agreement, and may not be changed
orally but only by an agreement in writing, signed by the party against whom
enforcement of any waiver, change, modification or discharge is sought.

9



--------------------------------------------------------------------------------



 



Waiver of or failure to exercise any rights provided by this Agreement in any
respect shall not be deemed a waiver of any further or future rights.
20. Binding Effect; Assignment. The rights and obligations of this Agreement
shall bind and inure to benefit of any successor of the Company by
reorganization, merger or consolidation, or any assignee of all or substantially
all of the Company’s business or properties. The Executive’s rights hereunder
are personal to and shall not be transferable nor assignable by the Executive.
21. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.
22. Governing Law; Arbitration. This Agreement shall be construed in accordance
with and governed for all purposes by the laws and public policy of the State of
Delaware applicable to contracts executed and to wholly performed within such
state. Any dispute or controversy arising out of or relating to this Agreement
shall be settled by arbitration in accordance with the rules of the American
Arbitration Association and judgment upon the award may be entered in any court
having jurisdiction thereover. The arbitration shall be held in Wilimington,
Delaware or in such other place as the parties hereto may agree.
23. Further Assurances. Each of the parties agrees to execute, acknowledge,
deliver and perform, and cause to be executed, acknowledged, delivered and
performed, at any time and from time to time, all such further acts, deeds,
assignments, transfers, conveyances, powers of attorney and/or assurances as may
be necessary or proper to carry out the provisions or intent of this Agreement.
24. Severability. The parties agree that if any one or more of the terms,
provisions, covenants or restrictions of this Agreement shall be determined by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restriction of this Agreement
shall be in full force and effect and shall in no way be affected, impaired or
invalidated.
25. Counterparts. This Agreements maybe executed in several counterparts, each
of which shall be deemed to be and original, but all of which together will
constitute on and the same Agreement.
IN WITNESS WHEREOF, SAFENET, INC. has caused this instrument to be signed by a
duly authorized officer and the Executive has hereunto set his hand the day and
year first above written.
SAFENET, INC.

     
By_____________________________________________________
   
Name:
   
Title:
   
 
         
Chris Fedde
   

10